DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 2/7/2022. Claims 34, 37, 39, 45, 46, 50, and 58 have been amended. Claims 34-58 are pending.

Response to Arguments
	Applicant’s arguments against the current amendments to independent claims 34, 45, and 50 have been fully considered but are moot in light of the new grounds of rejection made in view of Moons (20100085873, pub. Apr. 8, 2010), provided in more detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunton et al. (20040071250, pub. Apr. 15, 2004), hereinafter “Bunton”, in view of Lai et al. (20100315135, pub. Dec. 16, 2010), hereinafter “Lai”, and further in view of Moons (20100085873, pub. Apr. 8, 2010), hereinafter “Moons”.

Regarding independent claim 34, Bunton discloses:
An apparatus comprising (see Bunton, Fig 7 par. [0056]: serial physical link): 
a retimer comprising (see Bunton, Fig 7 par. [0056]: Retimer 700): 
a first pseudo port to connect to a first segment of a link, wherein the link is to connect a first endpoint device to a second endpoint device (see Bunton, Fig 7 par. [0056], and see Fig 4 par. [0047]: a port refers to a transmitting and receiving device configured with a channel adapter to communicate via a serial link, where Port A 400 refers to one such device and Port B 410 refers to the device at the other end of the serial link), and the retimer is to be positioned between the first and second endpoint devices on the link (see Bunton, Fig 7: Retimer 700), wherein the first pseudo port is to receive an instance of a SKP ordered set (OS) sent on the first segment of the link (see Bunton, Fig 7 par. [0056]: Retimers 700, 710 provide a means of compensating for minor clock tolerances that result in different clock rates between Port A 400 and Port B 410.  To compensate for these clock differences, a data packet called a SKIP ordered set 720 is transmitted at regular intervals amidst the training, data, or idle data packets), the SKP OS comprises a plurality of fields to identify data integrity on the link (see Bunton, Fig 7: SKIP ordered set 720 includes COM, SKIP, SKIP, SKIP, and see par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times, and see also Fig 9 par. [0061] – [0068]), and …
… protocol circuitry (see Bunton, Fig 9 par. [0061]: de-skew method using a bank of synchronous first-in, first-out (FIFO) register buffers. Logic in the port receivers search the data stream for the 8B/10B COM delimiter which signifies the start of a training set) to: 
… wherein the value is for use by one of the first or second endpoint devices to determine data integrity of the link (see Bunton, Fig 9 par. [0064]: The center block of FIG. 9 represents the contents of the buffers and lanes at clock time T+1.  All four buffers read in a new word from their respective lanes and once again, the associated logic checks for COM words.  In this particular example, all four FIFOs now have COM words located in the uppermost buffer location.  As a result, all lanes have been de-skewed and at the next clock time, the COM words can be discarded), and the value is set to generate a modified instance of the SKP OS (see Bunton, Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words); and 
a second pseudo port to connect to a second segment of the link and send the modified instance of the SKP OS on the second segment of the link (see Bunton, Fig 7 par. [0057]: This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words).

Bunton does not disclose:
… a particular one of the plurality of fields is to identify data integrity associated with the retimer; …
… determine a parity value for a data sequence sent on the first segment of the link; and
set a value in the particular field of the SKP OS based on the parity value, …

However, Lai discloses:
… a particular one of the plurality of fields is to identify data integrity associated with the retime (see Lai, Fig 4 par. [0029]: redriver 200, and see Fig 5 par. [0033]: when the elastic buffer contents reaches trip point A, because the elastic buffer 220 is situated at an intermediate point and thus cannot alter SKP ordered sets, buffer logic within the elastic buffer 220 first removes idle data from the inbound data stream if the PCI-Express link is in the active state. If the PCI-Express link is in the training state, the buffer logic will remove an entire training ordered set. Most link training states involve the transmission of 16-symbol training ordered sets.  Each component's receiver uses the sets to obtain bit lock, symbol lock, and lane-to-lane skew, and see also Fig 7); …

Bunton and Lai are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton, with the feature of obtaining lane-to-lane skew in a redriver as disclosed by Lai, with the motivation to eliminate an overflow or an underflow error condition, as disclosed by Lai in par. [0027].

The combination of Bunton and Lai does not disclose:
… determine a parity value for a data sequence sent on the first segment of the link; and
set a value in the particular field of the SKP OS based on the parity value, …

However, Moons discloses:
… determine a parity value for a data sequence sent on the first segment of the link (see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC); and
set a value in the particular field of the SKP OS based on the parity value (see Moons, Fig 2 par. [0095]: If the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed. This process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC), …

Bunton, Lai, and Moons are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton and Lai, with the feature of Moons in which transmitted packets include data packets followed by a link packet, a SKIP ordered-set, a link packet and a data packet, and CRCS for error detection, under steps of determining lane parameters, the calculated error code is compared with the received VCRC, and if the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed, in which this process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC as disclosed by Moons, with the motivation to establish correct lane assignment, as disclosed by Moons in par. [0099].

Regarding claim 35, the combination of Bunton, Lai, and Moons further discloses wherein the link is compatible with a Peripheral Component Interconnect Express (PCIe)-based protocol (see Lai, par. [0027]: Communication between the server blade and storage blade is through a x4 PCI-Express link, and see Fig 4 par. [0029]: redriver 200 is shown coupling storage blade 100 and North-Bridge 14).

Regarding claim 36, the combination of Bounton and Lai further discloses wherein the SKP OS has a format defined by the PCle- based protocol (see Bounton, par. [0027]: One means for adjusting these rates involves addition or removal of special symbols that are used in PCI-Express architectures.  These symbols are known as SKP symbols, and are found in SKP ordered sets).

Regarding claim 37, the combination of Bunton, Lai, and Moons further discloses wherein the protocol circuitry is further to:
detect a bit error in the data sequence (see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC); and
set a value in a register associated with the first segment based on bit error (see Bounton, Fig 9 par. [0061]: de-skew method using a bank of synchronous first-in, first-out (FIFO) register buffers, and see par. [0067]: If COM words cannot be found across all lanes of the link within four clock times, the buffers are cleared and the de-skew process is restarted).

Regarding claim 38, the combination of Bunton, Lai, and Moons further discloses wherein the instance of the SKP OS comprises the data sequence (see Bunton, par. [0056]: a data packet called a SKIP ordered set 720 is transmitted at regular intervals amidst the training, data, or idle data packets).

Regarding claim 39, the combination of Bunton, Lai, and Moons further discloses wherein the SKP OS comprises a number of symbols, symbols 0 through 4*N-1 comprise a SKP Symbol, where N is an integer greater than or equal to 1 and less than or equal to 5, symbol 4*N comprises a SKP_END Symbol, and the particular field is included in a symbol of the SKP OS after symbol 4*N (see Bunton, Fig 7: SKIP ordered set 720 includes COM, SKIP, SKIP, SKIP, and see Fig 9 par. [0064]: The center block of FIG. 9 represents the contents of the buffers and lanes at clock time T+1.  All four buffers read in a new word from their respective lanes and once again, the associated logic checks for COM words.  In this particular example, all four FIFOs now have COM words located in the uppermost buffer location.  As a result, all lanes have been de-skewed and at the next clock time, the COM words can be discarded).

Regarding claim 40, the combination of Bunton, Lai, and Moons further discloses wherein symbol 0 comprises a SKP OS identifier (see Bunton, Fig 9 par. [0061]: When commas are present on all lanes, the link is de-skewed and the comma symbol group may then be discarded).

Regarding claim 41, the combination of Bunton, Lai, and Moons further discloses wherein another one of the plurality of fields is used to identify data integrity associated with another retimer on the link (see Bunton, Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410, and see Lai, Fig 5 par. [0033]: Most link training states involve the transmission of 16-symbol training ordered sets. Each component's receiver uses the sets to obtain bit lock, symbol lock, and lane-to-lane skew).

Regarding claim 42, the combination of Bunton, Lai, and Moons further discloses retimer circuitry to regenerate data received on the first pseudo port to send on the second pseudo port (see Bunton, Fig 9 par. [0065]: The rightmost block of FIG. 9 represents the contents of the buffers and lanes at clock time T+2.  The COM words have been shifted out of the buffers and all subsequent words will be synchronized.  Note that FIFO number 3 still holds two words in the buffer.  This ensures the continuous arrival of de-skewed data and facilitates the reconstruction of the original word stream).

Regarding claim 43, the combination of Bunton, Lai, and Moons further discloses wherein the data integrity corresponds to a particular one of a plurality of lanes on the first segment of the link (see Bunton, par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times).

Regarding claim 44, the combination of Bunton, Lai, and Moons further discloses wherein the link comprises a physical interconnection between the first and second devices and the retimer is to extend the physical length of the interconnection (see Bunton, Fig 7 par. [0056]: Included in the link are Port A 400 and Port B 410 as discussed above.  The link shown in FIG. 7 is a 2-lane link with one lane configured to transmit in one direction and the other lane configured to transmit in the opposite direction.  Included in the link are retimers 700, 710 located at opposite ends of the link.  Retimers 700, 710 provide a means of compensating for minor clock tolerances that result in different clock rates between Port A 400 and Port B 410).

Regarding independent claim 45, Bunton discloses:
A method comprising: 
receiving an instance of a SKP ordered set (OS) at a first pseudo port of a retimer device, wherein the retimer device is to connect to a first segment of a link by the first pseudo port, the link is to connect a first endpoint device to a second endpoint device (see Bunton, Fig 4 par. [0047]: a port refers to a transmitting and receiving device configured with a channel adapter to communicate via a serial link, where Port A 400 refers to one such device and Port B 410 refers to the device at the other end of the serial link, and see Fig 7 par. [0056], and see Fig 4 par. [0047]: a port refers to a transmitting and receiving device configured with a channel adapter to communicate via a serial link, where Port A 400 refers to one such device and Port B 410 refers to the device at the other end of the serial link), and the retimer is to be positioned between the first and second endpoint devices on the link (see Bunton, Fig 7: Retimer 700), wherein the SKP OS comprises a plurality of fields to identify data integrity on the link (see Bunton, Fig 7: SKIP ordered set 720 includes COM, SKIP, SKIP, SKIP, and see par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times, and see also Fig 9 par. [0061] – [0068]), and …
… wherein the value is set in the particular field to generate a modified instance of the SKP OS (see Bunton, Fig 9 par. [0064]: The center block of FIG. 9 represents the contents of the buffers and lanes at clock time T+1.  All four buffers read in a new word from their respective lanes and once again, the associated logic checks for COM words.  In this particular example, all four FIFOs now have COM words located in the uppermost buffer location.  As a result, all lanes have been de-skewed and at the next clock time, the COM words can be discarded, and see Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words); and
… sending the modified instance of the SKP OS on the second segment of the link using a second pseudo port of the retimer device (see Bunton, Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words).

Bunton does not disclose:
… a particular one of the plurality of fields is to identify data integrity associated with the retimer device;
setting a value in the particular field of the SKP OS for use by one of the first or second endpoint devices to detect bit errors on of the link, wherein the value is set in the particular field to generate a modified instance of the SKP OS; and …
	
However, Lai discloses:
… a particular one of the plurality of fields is to identify data integrity associated with the retimer device (see Lai, Fig 4 par. [0029]: redriver 200, and see Fig 5 par. [0033]: when the elastic buffer contents reaches trip point A, because the elastic buffer 220 is situated at an intermediate point and thus cannot alter SKP ordered sets, buffer logic within the elastic buffer 220 first removes idle data from the inbound data stream if the PCI-Express link is in the active state. If the PCI-Express link is in the training state, the buffer logic will remove an entire training ordered set. Most link training states involve the transmission of 16-symbol training ordered sets.  Each component's receiver uses the sets to obtain bit lock, symbol lock, and lane-to-lane skew, and see also Fig 7); …

Bunton and Lai are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton, with the feature of obtaining lane-to-lane skew in a redriver as disclosed by Lai, with the motivation to eliminate an overflow or an underflow error condition, as disclosed by Lai in par. [0027].

The combination of Bunton and Lai does not disclose:
… setting a value in the particular field of the SKP OS for use by one of the first or second endpoint devices to detect bit errors on of the link, …

However, Moons discloses:
… setting a value in the particular field of the SKP OS for use by one of the first or second endpoint devices to detect bit errors on of the link (see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC and see Fig 2 par. [0095]: If the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed. This process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC), …

Bunton, Lai, and Moons are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton and Lai, with the feature of Moons in which transmitted packets include data packets followed by a link packet, a SKIP ordered-set, a link packet and a data packet, and CRCS for error detection, under steps of determining lane parameters, the calculated error code is compared with the received VCRC, and if the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed, in which this process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC as disclosed by Moons, with the motivation to establish correct lane assignment, as disclosed by Moons in par. [0099].

Regarding claim 46, the combination of Bunton, Lai, and Moons further discloses determining a bit error on the link at the retimer device based on one of the plurality of fields in the received SKP OS (see Bunton, par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times, and see Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410, and see also Fig 9 par. [0061] – [0068], and see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC).

Regarding claim 47, the combination of Bunton, Lai, and Moons further discloses wherein the link is compatible with a Peripheral Component Interconnect Express (PCIe)-based protocol (see Lai, par. [0027]: Communication between the server blade and storage blade is through a x4 PCI-Express link, and see Fig 4 par. [0029]: redriver 200 is shown coupling storage blade 100 and North-Bridge 14).

Regarding claim 48, the combination of Bunton, Lai, and Moons further discloses wherein the SKP OS has a format defined by the PCle- based protocol (see Bunton, par. [0027]: One means for adjusting these rates involves addition or removal of special symbols that are used in PCI-Express architectures.  These symbols are known as SKP symbols, and are found in SKP ordered sets).

Regarding claim 49, the combination of Bunton, Lai, and Moons further discloses wherein the data integrity corresponds to data integrity of a particular one of a plurality of lanes of the link (see Bunton, par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times).

Regarding independent claim 50, Bunton discloses:
A system comprising (see Bunton, Fig 7 par. [0056]: serial physical link): 
a first device (see Bunton, Fig 7 par. [0056], and see Fig 4 par. [0047]: a port refers to a transmitting and receiving device, where Port A 400 refers to one such device); 
a second device coupled to the first device by a link (see Bunton, Fig 7 par. [0056], and see Fig 4 par. [0047]: a port refers to a transmitting and receiving device configured with a channel adapter to communicate via a serial link, where Port B 410 refers to the device at the other end of the serial link); and 
a retimer positioned between the first and second devices on the link (see Bunton, Fig 7 par. [0056]: Retimer 700), wherein the retimer comprises: 
a first pseudo port to connect to the retimer to the first device via a first segment of the link (see Bunton, Fig 7: Retimer 700 connected to Port A 400), wherein the first pseudo port comprises a receiver and a transmitter (see Bunton, Fig 7: Port A includes TX and Rx), the first pseudo port is to receive an instance of a SKP ordered set (OS) sent on the first segment of the link (see Bunton, Fig 7 par. [0056]: Retimers 700, 710 provide a means of compensating for minor clock tolerances that result in different clock rates between Port A 400 and Port B 410.  To compensate for these clock differences, a data packet called a SKIP ordered set 720 is transmitted at regular intervals amidst the training, data, or idle data packets), the SKP OS comprises a plurality of fields to identify data integrity on the link (see Bunton, Fig 7: SKIP ordered set 720 includes COM, SKIP, SKIP, SKIP, and see par. [0039]: The training method described below compensates for any skew in individual lanes and corrects any discrepancies to guarantee synchronous arrival times, and see also Fig 9 par. [0061] – [0068]), and … 
… protocol circuitry to (see Bunton, Fig 9 par. [0061]: de-skew method using a bank of synchronous first-in, first-out (FIFO) register buffers. Logic in the port receivers search the data stream for the 8B/10B COM delimiter which signifies the start of a training set): 
… wherein the value is for use by one of the first or second devices to determine data integrity of the link (see Bunton, Fig 9 par. [0064]: The center block of FIG. 9 represents the contents of the buffers and lanes at clock time T+1.  All four buffers read in a new word from their respective lanes and once again, the associated logic checks for COM words.  In this particular example, all four FIFOs now have COM words located in the uppermost buffer location.  As a result, all lanes have been de-skewed and at the next clock time, the COM words can be discarded), and the value is set in the particular field to generate a modified instance of the SKP OS (see Bunton, Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words); and 
a second pseudo port to connect to a second segment of the link and send the modified instance of the SKP OS on the second segment of the link (see Bunton, Fig 7 par. [0057]: This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410.  SKIP ordered set 740 includes two additional SKIP words that have been added by retimer 700 and retimer 710.  Consequently, a SKIP ordered set that started with three SKIP words now has a total of five SKIP words).

Bunton does not disclose:
… a particular one of the plurality of fields is to identify data integrity associated with the retimer; …
… determine a parity value for a data sequence sent on the first segment of the link; and
set a value in the particular field of the SKP OS based on the parity value, …
However, Lai discloses:
… a particular one of the plurality of fields is to identify data integrity associated with the retime (see Lai, Fig 4 par. [0029]: redriver 200, and see Fig 5 par. [0033]: when the elastic buffer contents reaches trip point A, because the elastic buffer 220 is situated at an intermediate point and thus cannot alter SKP ordered sets, buffer logic within the elastic buffer 220 first removes idle data from the inbound data stream if the PCI-Express link is in the active state. If the PCI-Express link is in the training state, the buffer logic will remove an entire training ordered set. Most link training states involve the transmission of 16-symbol training ordered sets.  Each component's receiver uses the sets to obtain bit lock, symbol lock, and lane-to-lane skew, and see also Fig 7); …

Bunton and Lai are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton, with the feature of obtaining lane-to-lane skew in a redriver as disclosed by Lai, with the motivation to eliminate an overflow or an underflow error condition, as disclosed by Lai in par. [0027].

The combination of Bunton and Lai does not disclose:
… determine a parity value for a data sequence sent on the first segment of the link; and
set a value in the particular field of the SKP OS based on the parity value, …

However, Moons discloses:
… determine a parity value for a data sequence sent on the first segment of the link (see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC); and
set a value in the particular field of the SKP OS based on the parity value (see Moons, Fig 2 par. [0095]: If the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed. This process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC), …

Bunton, Lai, and Moons are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bunton and Lai, with the feature of Moons in which transmitted packets include data packets followed by a link packet, a SKIP ordered-set, a link packet and a data packet, and CRCS for error detection, under steps of determining lane parameters, the calculated error code is compared with the received VCRC, and if the calculated error code does not agree with the VCRC then, in step h), steps d) to g) are repeated with either the lane assignment for lanes 1 and 2 reversed, or one of the lane polarities reversed, in which this process is repeated for each of the 32 possible combinations (16 possible combinations of polarity for the four lanes and 2 possible lane assignments for physical lanes 1 and 2) until a combination is found for which the calculated error code matches the VCRC as disclosed by Moons, with the motivation to establish correct lane assignment, as disclosed by Moons in par. [0099].

Regarding claim 51, the combination of Bunton, Lai, and Moons further discloses wherein the retimer comprises a first retimer and the system further comprises a second retimer positioned between the first and second devices on the link, and the second link segment couples the first retimer to the second retimer (see Bunton, Fig 7 par. [0056]: Included in the link are retimers 700, 710 located at opposite ends of the link.  Retimers 700, 710 provide a means of compensating for minor clock tolerances that result in different clock rates between Port A 400 and Port B 410).

Regarding claim 52, the combination of combination of Bunton, Lai, and Moons further discloses wherein another one of the plurality of fields is to identify data integrity associated with the second retimer (see Bunton, Fig 7 par. [0057]: If a delay is needed to compensate for advanced clock timing, the retimers 700, 710 may insert an additional SKIP word to delay the arrival of subsequent data at the receiving end of the link.  This scenario is depicted by the SKIP ordered set 740 shown at the receiver of Port B 410, and see Lai, Fig 5 par. [0033]: Most link training states involve the transmission of 16-symbol training ordered sets. Each component's receiver uses the sets to obtain bit lock, symbol lock, and lane-to-lane skew).

Regarding claim 53, the combination of combination of Bunton, Lai, and Moons further discloses wherein the first device comprises a processor (see Bunton, Fig 3 par. [0045] – [0047]: CPU 202).

Regarding claim 54, the combination of Bunton, Lai, and Moons further discloses wherein the first device comprises a system on chip (SoC) (see Bunton, par. [0015]: Interconnections using copper often carry the transmitted signals on one or more pairs of conductors or traces on a printed circuit board.  Each optical fiber or differential conductor pair is hereafter called a "lane").

Regarding claim 55, the combination of combination of Bunton, Lai, and Moons further discloses wherein the second device comprises an accelerator (see Bunton, Fig 4 par. [0049]: Before training begins, Port A 400 may exist in an enabled state 440 while Port B is in a disabled or link down state 450.  By transmitting an initial sequence of TS1 training sets 420, Port A 400 can effectively wake up Port B 410 from a disabled state to an enabled state 440.  Once Port B is enabled 440, two things occur.  First, Port B 410 will begin transmitting TS1 training sets back to Port A 400).

Regarding claim 56, the combination of combination of Bunton, Lai, and Moons further discloses wherein the second device comprises a switch (see Bunton, Fig 3 par. [0045] – [0047]: switch 130).

Regarding claim 57, the combination of combination of Bunton, Lai, and Moons further discloses wherein the link is compatible with a Peripheral Component Interconnect Express (PCIe)-based protocol (see Lai, par. [0027]: Communication between the server blade and storage blade is through a x4 PCI-Express link, and see Fig 4 par. [0029]: redriver 200 is shown coupling storage blade 100 and North-Bridge 14).

Regarding claim 58, the combination of combination of Bunton, Lai, and Moons further discloses an error registry to report bit errors detected based on the data integrity (see Bunton, Fig 9 par. [0061]: de-skew method using a bank of synchronous first-in, first-out (FIFO) register buffers, and see par. [0067]: If COM words cannot be found across all lanes of the link within four clock times, the buffers are cleared and the de-skew process is restarted, and see Moons, par. [0051]: the error detecting code is a cycle redundancy check (CRC), and see par. [0052]: CRC is transmitted with each packet, and see Fig 1 par. [0089]: transmitted packets include two data packets are followed by a link packet, a SKIP ordered-set, a link packet and a data packet. CRCS are not shown, and see Fig 2 par. [0093] – [0094]: Under steps of determining lane parameters, the calculated error code is compared with the received VCRC).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111